DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “opening”, “wall defining a peripheral of a bottom” of claim 6, “claw shaped projection” of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, line 7, 9-10, “the edge portion” lacks antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re claim 6, “the through hole formed on the wall” of the box body was not discussed in the original specification. As best understood the through hole 34 is located in the lid body (30).
Re claim 20, “a claw-shaped projection is formed on the box body” was not discussed in the original specification. As best understood, the claw shaped projection is provided on the main body (10)[0034]

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 16, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaguchi et al (US 2009/0163053).
Re claim 1, Yamaguchi et al disclose an electrical connection box, comprising: a box body (13); a connection terminal (40, 43, 31); and a lid body (14), wherein the box body has a polyhedron type for accommodating an electrical part (42)(Fig 3), the connection terminal is provided on at least one surface of the box body (Fig 4), the lid body has a shape of a polygonal plate provided on one surface different from the one surface of the box body on which the connection terminal is provided (Fig 4), and a flow path (49) for a liquid is provided along at least one side of the lid body, the flow path defined by a wall (20, 5012), a rib (48a-b) and a through-hole (51), wherein the wall defines a peripheral of the lid body and the rib is spaced apart from the wall and erected on the inner surface side of the lid body along the wall (Fig 6), the through-hole is disposed on a distal end portion of the wall so as to discharge water along the peripheral of the lid body (Fig 6).  
Re claim 4, wherein the flow path is provided on one side adjacent to one surface of the box body provide with the connection terminal in the lid body in a mounted state (Figs 6, 8).  
Re claim 5, wherein the electrical connection box is mounted on a vehicle [0042], and the flow path is provided along a vertical direction in a state in which the electrical connection box is mounted on the vehicle so as to position the through-hole adjacent a bottom of the electrical connection box (Fig 6).

Re claim 20, further including a claw-shaped projection (50L) is formed on the box body so as to engage with the through-hole of the lid body.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kakuta et al (US 2003/0219998).
Kakuta et al disclose an electrical connection box (1), comprising: a box body (2); a connection terminal (7, 8); and a rib (10), wherein the box body has a polyhedron type for accommodating an electrical part (Figs 1, 2), the connection terminal is provided to protrude from an opening formed in at least one surface of the box body (Fig 2), edge portion being a wall defining a peripheral of a bottom of the opening (Fig 2); the rib is erected along the edge portion of the opening at a predetermined interval from the edge portion in the box body; and a through-hole (2a) formed on the wall so as to define a flow path through which water is discharged (Fig 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Response to Arguments
Applicant's arguments filed 12/31/2021 have been fully considered but they are not persuasive. Applicant argues (1) that unlike Yamaguchi, the water is discharge out of the peripheral side wall (wall 32b) of the lid body, and not the bottom of the electrical case.
With respect to (1), the water of Yamaguchi et al is discharged out of out an outer area of the side wall 20, 50, Fig 6.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/HUNG V NGO/Primary Examiner, Art Unit 2847